Citation Nr: 1509241	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-01 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a perforated left tympanic membrane. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran had active service from February 1971 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

A March 2007 rating decision granted service connection for tinnitus.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this matter is not before the Board at this time.

This matter was remanded to the agency of original jurisdiction (AOJ) for additional development in September 2009 and November 2013.  Pursuant to the Board's January 2014 Remand, the Appeals Management Center (AMC) scheduled the Veteran for appropriate VA examinations and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while in active service.

2.  Scarring of the left tympanic membrane was noted at the Veteran's separation examination in January 1972.  

3.  It is not as likely as not that the current bilateral hearing loss disability is related to the Veteran's exposure to acoustic trauma during his period of active service or other injury or event in active service.    

4.  The Veteran is not shown to have a current left tympanic membrane disability to include scarring or a perforated left tympanic membrane or any residual of a perforated tympanic membrane.    


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for the establishment of service connection for a perforated left tympanic membrane or any residuals of this disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided a notice letter to the Veteran in November 2004, prior to the initial adjudication of the claims, and in January 2007.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  The Veteran did not identify any treatment for the claimed hearing loss.  In February 2007, the Veteran informed VA that he had no additional information or evidence to submit in support of his claims.  

VA provided examinations in June 2005, February 2007, April 2010, and January 2014 to obtain medical evidence addressing the nature and etiology of the claimed disabilities.  The examinations are adequate because a medical professional, a licensed audiologist, performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided a medical opinion assessing whether the Veteran has a hearing loss disability for VA purposes and a disability due to a perforated left tympanic membrane.  Neither the Veteran nor his representative has challenged the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 


2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a disease of the nervous system, namely sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

3.  Analysis: Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to noise exposure when he was in service.  Service records show that the Veteran served with the Navy and his military occupation was engine mechanic.  He had no foreign service.  The Veteran reported that in service, he worked in the shipyard and was exposed to very loud noise during boot camp.  The Veteran reported experiencing episodes of tinnitus and earache in service, but he denied ever being treated for it.  He also denied ever being offered hearing protection in service.  See the June 2005 VA audiometric examination report.  

The Veteran's noise exposure in service is conceded by the Board.  The Veteran is competent to describe being exposed to loud noise.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements as to the noise exposure in service are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a hearing loss disability.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not have bilateral hearing loss in service.  Service treatment records are negative for any complaints of, diagnoses of, or treatment for either hearing loss or any symptom that might be consistent with hearing loss.  An audiogram performed during service enlistment examination in October 1970 shows hearing acuity within normal ranges.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Enlistment and separation examination of the ears was normal.  An audiogram was not performed at the Veteran's service separation examination in January 1972.

Following service, the evidence demonstrates that the Veteran's sensorineural hearing loss for VA purposes was first diagnosed upon audiometric examination in April 2010, decades removed from military service.  See the Santa Cruz Ear, Nose, Throat Medical Group.  The record is absent any competent evidence to establish that Veteran has a sensorineural hearing loss "disability" in either ear that meets the criteria of 38 C.F.R. § 3.385 prior to the April 2010 private audiometric examination.  VA audiometric examinations in June 2005, February 2007, and March 2010 shows that the Veteran did not meet the criteria of 38 C.F.R. § 3.385.  VA examination in January 2014 confirmed the presence of sensorineural hearing loss for VA purposes.  

The January 2014 VA audiometric evaluation shows that the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The January 2014 VA audiometric examination report indicates that that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 10, 15, 40, and 45 decibels, respectively.  The puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 15, 15, 30, and 40 decibels, respectively.  

However, the preponderance of the evidence establishes that the current bilateral hearing loss is not due to or related to service, to include the noise exposure in service.  As noted, the service treatment records do not document complaints, treatment or diagnosis of bilateral hearing loss.  There is no documented change in hearing during service. 

There is no medical evidence showing a diagnosis of bilateral sensorineural hearing loss within one year from service separation in February 1972.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of bilateral hearing loss during service or continuous symptoms of hearing loss since service.  The service examination reports dated in October 1970 (entrance examination) and January 1972 (separation examination) show that the Veteran denied having hearing loss.  The service treatment records do not document hearing loss symptoms or complaints.  The Veteran first alleged hearing loss in October 2004, when he filed his first claim for service connection for hearing loss; he made a general assertion in the application that the hearing loss began in service.  The Santa Cruz Ear, Nose Throat Medical Group audiometric exam dated in April 2010 is the first clinical evidence of sensorineural hearing loss as defined by 38 C.F.R. § 3.385.  This lengthy period without complaints or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  The Veteran has not provided any lay evidence which documents continuous bilateral hearing loss symptoms since service; he has only asserted that the current bilateral hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptoms since service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  The January 2014 VA audiometric evaluation report indicates that the audiologist opined that it was less likely than not that the current bilateral hearing loss was caused by or the result of noise exposure in service.  The basis for the audiologist's opinion was that the Veteran had normal hearing upon entry into service and he had normal hearing upon VA examinations in June 2005, February 2007, and March 2010.  

A March 2010 VA audiometric examination report indicates that the Veteran's hearing was within normal limits for rating purposes.  The audiologist noted that the 2006 Institute of Medicine of the National Academy of Sciences report entitled "Noise and Military Service- Implications for Hearing Loss and Tinnitus " indicates that based on current understanding of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  The VA audiologist concluded that if any increase in hearing loss occurred over time, it would not be secondary to military noise exposure experienced more than 25 years ago.  

The Board finds the VA medical opinions dated in March 2010 and January 2014 to be probative.  The VA audiologists reviewed the claims file including the earlier VA audiometric examination reports and the service treatment records.  The VA audiologists considered the Veteran's lay statements and report of symptoms.  In March 2010, the VA audiologist considered medical research.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The June 2005 VA audiometric examination report indicates that the VA audiologist opined that the Veteran's bilateral hearing loss was as likely as not due to the noise exposure in service.  The February 2007 VA examination report also relates bilateral hearing loss to noise exposure.  However, the Board finds that both of these medical opinions have limited probative value because the VA examiners did not address the delayed onset of the bilateral hearing loss disability and the Veteran did not have a hearing loss disability as of the time of the examinations.  Further, at the March 2007 VA examination, the Veteran reported having 4 years of noise exposure in service but he only served in active duty for approximately one year.    

The Board finds that the March 2010 and January 2014 VA opinions are more probative and outweighs the June 2005 and February 2007 opinions.  The March 2010 and January 2014 VA opinions are based upon a complete review of the claims file including a review of the service treatment records, and the VA examiners addressed the late onset of the bilateral hearing loss.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran himself has made a general assertion that the bilateral hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  It is not shown that the Veteran has the medical expertise to provide a medical opinion as to whether his current hearing loss is related to the noise exposure in service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral sensorineural hearing loss is denied.

4.  Analysis: Service Connection for Perforated Tympanic Membrane.

The Veteran contends that he has a disability perforated left tympanic membrane that is due to service.  As noted, the service records show that the Veteran served with the U.S. Navy and the Veteran's noise exposure in service is conceded by the Board.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a disability. 

The Board finds that the weight of the evidence demonstrates that a scar of the left tympanic membrane was detected upon service separation examination.  The October 1970 enlistment examination report indicates that physical examination of the ears was normal.  The January 1972 separation examination report indicates that there was scarring of the left tympanic membrane and it was noted to be not considered disabling.  The report indicates that physical examination of the ears was normal.  

A March 2005 VA audio consult indicates that otoscopic exam revealed an unusual appearance behind the left eardrum.  A June 2005 VA examination report indicates that the Veteran was examined for history of a tympanic membrane rupture.  The Veteran reported that he had been exposed to loud noise in service and he had tinnitus and earache but he was not treated for it.  The Veteran reported that a tympanic membrane rupture was diagnosed in service and it was attributed to loud noise.  The VA examiner indicated that he did not have access to service records and the Veteran's history was not consistent with tympanic membrane rupture.  The VA examiner noted that there was no history of explosions next to the ear or ear infections either of which would cause tympanic membrane rupture.  Physical examination revealed that the Veteran had a completely normal pinna, external auditory canal, mastoid, and tympanic membranes bilaterally.  There was mild tympanosclerosis on the left eardrum which could be due to an ear infection as a child.  A Dix-Hallpike test was performed to the left side and the test did not demonstrate any nystagmus.  The examiner noted that the Veteran had severe complaints of dizziness and double vision.  It was noted that the symptoms of discomfort from loud noise and double vision could not be explained and the double vision and dizziness did not seem to be related to the inner ear since there was no nystagmus or actual vertigo episodes. 
  
A February 2007 VA ear disease examination report indicates that the Veteran reported left greater than right tinnitus during his time in service starting approximately two weeks after a particular loud noise exposure.  The Veteran reported that in 1972, after a loud noise exposure, he heard a loud pop in his left ear.  The Veteran reported that his ear was examined and a physician made a diagnosis of left tympanic membrane perforation. The examiner noted that those records were not available to him on that day.  The Veteran reported several months of intermittent left sided otorrhea following that episode.  The Veteran also endorsed significant sensitivity to particular sounds in his left ear; the sounds that were most bothersome tended to be loud high-pitched sounds and the sounds produced a pain in his left ear but no sensation of vertigo.  The Veteran had denied otalgia and frank episodes of vertigo and he endorsed mild disequilibrium.  Physical examination revealed that the left tympanic membrane has some mild tympanosclerosis in the anterior inferior quadrant but it otherwise was translucent with normal landmarks.  There was no evidence of infection in the ear.  The examiner indicated that although the Veteran claimed to have a history a left-sided tympanic membrane perforation, there was no evidence of residual perforation.  

A February 2007 VA audiometric examination report indicates that on examination, screener tympanograms were normal.  There was a Type A for the right ear suggesting normal mobility of the tympanic membrane and abnormal flat Type B with normal physical volume for the left ear suggesting restricted mobility of the tympanic membrane.  

The January 2014 VA ear disease examination report indicates that physical examination of the left ear revealed that the external ear, ear canal, and tympanic membrane were normal.  The VA otolaryngologist concluded that there was no evidence of a perforated tympanic membrane or scarring of the tympanic membranes on exam, and therefore it was less likely than not that the Veteran's claim of perforated tympanic membrane was incurred in or due to service.  

To this end, the Veteran has not submitted or identified evidence of a current diagnosis of or treatment for a perforated tympanic membrane or any residual disability thereof.  He has not provided any lay evidence as to current symptoms but has only made general assertions that he has this disability.  However, the Board finds that the Veteran, as a layperson, is not competent to render a medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a specific diagnosis of hearing loss falls outside the realm of common knowledge of a lay person.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical conditions such as cancer).  The question of a medical diagnosis involves a complex medical issue and medical testing including examination of the inner ear with his not observable without medical tools and equipment.  It is not shown that the Veteran has such expertise to perform such testing and render a medical diagnosis.

The weight of the evidence shows that there are no current findings of scarring of the left tympanic membrane, a current perforated left tympanic membrane, or a residual disability due to a perforated tympanic membrane that is related to active service.  The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current disability of the left tympanic membrane.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence is found to preponderate against the claim that the Veteran has a current disability of the left tympanic membrane to include a perforated tympanic membrane or scarring.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of these disabilities.  Accordingly, the claim of service connection for a current disability of the left tympanic membrane to include a perforated tympanic membrane or scarring is denied.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a current disability of the left tympanic membrane to include a perforated tympanic membrane or scarring is denied. 




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


